Citation Nr: 1427163	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This claim was previously before the Board in October 2011 at which it was remanded for additional development.  After a July 2012 supplemental statement of the case, the claim has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record does not established a current diagnosis of bilateral knee disability.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim, the RO's July 2006 letter advised him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

In October 2011, the Board remanded the Veteran's claim in order to provide him with a VA examination.  Specifically, because the evidence already associated with the claims file did not include a diagnosis of bilateral knee disability, only persistent and recurrent symptoms, the Board requested the examiner to identify any present bilateral knee disability.  While the Veteran's claim was in remand status, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran, using his mailing address of record, for three VA examinations.  The Veteran did not report for any of these three examinations and has not submitted evidence of good cause for not reporting.  Further, in an October 2013 brief, the Veteran's representative acknowledges that the Veteran did not report for the scheduled VA examinations, but offered no good cause as to why.  As such, the Board will adjudicate the Veteran's above-captioned claim based on the evidence of record.  38 C.F.R. § 3.655 (2013).

The Veteran has a duty to cooperate with VA in developing his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

In July 2006, the Veteran submitted a claim of entitlement to service connection for bilateral knee disability.  After this claim was denied in an April 2007 rating decision, he perfected an appeal to the Board.  In October 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the AOJ to request that the Veteran submit or identify evidence relevant to his claim that has not already been associated with his claims file.  Thereafter, the Board directed the RO to provide the Veteran a VA examination in order to ascertain the presence of bilateral knee disability and, if present, whether each was etiologically related to his military service.  The RO was to then re-adjudicate the Veteran's claim.  If the benefit sought on appeal was denied, the RO was to issue the Veteran a supplemental statement of the case and afford the Veteran an adequate opportunity to respond, after which his claim was to be remitted to the Board.

While the Veteran's claim was in remand status, the AOJ asked the Veteran to submit or identify any relevant evidence not already associated with his claims file.  The RO then obtained a single VA treatment record dated in October 2011.  There was no indication that there was other relevant evidence available, but was not obtained.  The AOJ also scheduled the Veteran for three VA examinations in order to determine the presence of bilateral knee disability.  As discussed above, the Veteran did not report for any of the three VA examinations.  The AOJ re-adjudicated the Veteran's claim, confirming and continuing the denial thereof.  After issuing a July 2012 supplemental statement of the case, the AOJ remitted the Veteran's claim to the Board for further appellate review.  Based on the above, the Board finds that the AOJ substantially complied with the Board's October 2011 remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will address the merits of the Veteran's claim based on the evidence of record.  38 C.F.R. § 3.655.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The salient issue with respect to the Veteran's claim of entitlement to service connection for bilateral knee disability is whether the evidence demonstrates a current diagnosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran service treatment records are negative for complaints of or treatment for bilateral knee symptoms.  Further, the Veteran's service treatment records are negative for bilateral knee diagnoses.  Significantly, during his May 2004 separation examination, the Veteran did not complain of bilateral knee symptoms and the examiner did not render a diagnosis of bilateral knee symptoms.  Indeed, a clinical evaluation showed that the Veteran's lower extremities were normal.  Further, in a contemporaneous report of medical history, the Veteran denied experiencing knee trouble, including locking, giving out, pain, or ligament injury.

According to a July 27, 2006 VA treatment report, the Veteran complained of a 4- to 5-month history of bilateral knee pain.  The Veteran endorsed right knee swelling and decreased range of motion, but no trauma or falls.  The Veteran later endorsed intermittent swelling, but did not differentiate between right and left knee.  He further endorsed diffuse and bilateral knee pain, but denied redness, locking, and buckling.  He also reported that his knees may give way when ascending stairs.  Physical examination revealed no redness or effusion, and his knee ligaments were deemed to be intact.  The examination was characterized as normal.  Ultimately, the assessment was knee pain, "likely" strain, and "questionable" cartilage tear (indicated by the use of a question mark).  He was then scheduled for a radiological examination.

A July 28, 2006 VA C-ray report showed that bony structures exhibited no evidence of acute fracture or dislocation, bilaterally.  His patellofemoral joint spaces and tibiofemoral joint spaces were normally outlined, bilaterally.  There was no joint effusion identified, but there was "minimal" fullness in the suprapatellar region, bilaterally.  The impression was no evidence of acute bony changes or degenerative changes in either the right or left knee.

In a February 2007 statement, the Veteran provided a description of the rigors associated with his active duty, including incidents that he claimed resulted in a current bilateral knee disability.  The Veteran was awarded the Combat Infantryman's Badge in addition to other awards and is a combat Veteran.  See 38 U.S.C.A. § 1154(b) (West 2002).  As a combat Veteran, his statements regarding his injuries in service are sufficient to establish in-service injury, if consistent with the places, conditions, and circumstances of service.  In this case, his statements regarding injuring his knees in Iraq are consistent with the circumstances of service and the Board finds that the in-service injury element of the Veteran's claim is met.

According to an August 2007 VA treatment report, the Veteran reported intermittent knee pain for the previous 3 years.  He described the pain as diffuse.  He stated that he experienced the pain when he stressed his knees (e.g., running, recurrent bending, crawling).  He said that his symptoms were better with rest.  He denied trauma, redness, locking, and buckling, but stated that his knees may give out when ascending stairs.  The Veteran also endorsed intermittent swelling, and observed a "sound" when doing deep flexion.  After a review of his relevant treatment history and a physical examination, the assessment was knee pain.

A November 2007 VA treatment report demonstrated that the Veteran continued to complain of knee pain with a history of a few years.  He indicated that his right knee pain was worse than his left.  He inquired about undergoing magnetic resonance imaging.  There was no redness or warmth, but stated that the areas felt "tighter" than normal.  He was transferred to urgent care.

A separate November 2007 VA treatment report showed that the Veteran reiterated his 3-year history of knee pain that began during his active duty service.  The Veteran stated that he landed on his knees many times and experienced intermitted swelling, but was able to continue his usual routine.  He expressed concern that his symptoms were worsening; endorsed feeling tightness inside his knee; and reported that his pain is worse with prolonged sitting.  The Veteran described the pain as a dull discomfort anteriorly that did not radiate.  He rated his pain as 2 on a 10-point pain scale, which improved with rest.  With respect to stability, the Veteran reported that his right knee felt unstable when he gets up from squatting and when walking up stairs.  Ultimately, the assessment was chronic knee pain.

A February 2008 VA treatment report demonstrated that the Veteran reported experiencing knee pain that was described as "new" and "intermittent," with a 1- to 2-month history.  The Veteran stated that his knee pain was located superior to the patella, bilaterally.  With respect to precipitating factors, the Veteran stated that his symptoms become apparent after he exercises with his legs; his symptoms are better if he refrains from exercising his legs.  Beyond pain, his symptoms did not include swelling, redness, locking, or buckling.  He reported normal strength.  After reviewing the Veteran relevant treatment records and his report of in-service events, the examiner observed that his radiological examinations were negative.  The assessment was knee pain.

In October 2008, the Veteran testified at a hearing with a Decision Review Officer.  The Veteran described his in-service experiences, including claimed knee injuries, and his post-service symptoms and treatment.  The Veteran also stated that he did not seek in-service treatment for his knee because of military culture and because he did not think his knee would bother him after his active duty.

As demonstrated above, the evidence of record included only one opinion wherein a "diagnosis" of bilateral knee disability was rendered:  the July 27, 2006 assessment of "likely" strain and "questionable" cartilage tear.  First, this assessment was subject to confirmation by X-ray, which was scheduled for the next day.  This X-ray did not demonstrate right or left knee strain or cartilage tear.  Further, the subsequent evidence of record did not confirm or establish a diagnosis of right or left knee strain or cartilage tear.  As demonstrated above, the assessments rendered after July 28, 2006, were limited to bilateral knee pain.  Second, use of the words "likely" and "questionable" in the July 27, 2006 opinion is too speculative to be probative in this matter, especially given that further clinical testing was contemporaneously ordered to ascertain a true diagnosis.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (finding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection).

The evidence of record is otherwise negative for bilateral knee diagnoses.  

The Veteran was scheduled for three VA examinations in order to ascertain whether a current, diagnosable bilateral knee disability was present.  These examinations could have yielded evidence beneficial to his claim, but he did not report without good cause.  38 C.F.R. § 3.655; see Wood, 1 Vet. App. at 193; Turk, 21 Vet. App. at 568.

Without a diagnosed or identifiable underlying malady or condition, pain does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Based on the above, the Board finds that the evidence of record does not include a current diagnosis of bilateral knee disability.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for bilateral knee disability has not been presented and the appeal must be denied.
To the extent that the Veteran asserts that he has bilateral knee disability, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Determining whether a diagnosable bilateral knee disability is present is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against finding a current diagnosis of bilateral knee disability, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a prostate disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


